DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has properly disqualified U.S. publication no. 2016/0312479 (Jungklaus et al.) under at least one of the 35 U.S.C. 102(b)(2) exceptions (“that the claimed invention of the application under examination and the subject matter disclosed in the U.S. patent document applied as prior art were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention.”). Therefore, the previous rejections are withdrawn. However, the same feature that was taught by Jungklaus is also taught by U.S. patent no. 8,231,371 (Jalbert), and a new rejection of the claims is provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2013/0216294 (MacMillan) in view of U.S. patent no. 6,386,782 (White, Sr.) and U.S. patent no. 8,231,371 (Jalbert).
With regard to claim 1, MacMillan discloses a finishing assembly (10) for dispensing a viscous material (at least paragraph [0013]), the finishing assembly comprising: a dispenser in which the viscous material is storable (reservoir 280); and a finishing head (20) removably coupled to the dispenser to receive viscous material therefrom (see at least paragraphs [0016], [0023]), the finishing head including an opening (opening 34 in combination with diffuser 36) in a bottom face thereof through which the viscous material is discharged and a blade (head 28) proximate the opening to spread the discharged viscous material across a width of the finishing head (see at 
However, such an arrangement and use is known at least from the teachings of White (see at least col. 4, lines 12-15).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the device of MacMillan in the same manner as taught by White to remove the finishing head and fill the dispenser, since doing so is convenient (see White col. 4, lines13-14) and would be an obvious substitution of one known manner of filling the dispenser (disclosed by MacMillan) for another known manner of filling the dispenser (as taught by White) with the expected results that the substituted manner of filling the dispenser would in fact fill the dispenser.
MacMillan further discloses a blade (head 28), but does not specify how the blade is configured and held in place.  In another finisher box assembly, Jalbert teaches the use of a blade holder (205) including a slot (longitudinal channel) for holding the blade (col. 3, lines 51-54; col. 8, lines 58-65).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the blade holder with a slot, as taught by Jalbert, in the device of MacMillan.  Doing so would merely be an obvious substitution of one blade holding mechanism for 
With regard to claim 7, which depends from claim 1, Jalbert discloses that the blade is held frictionally in the slot (col. 3, lines 51-54).
With respect to claim 12, which depends from claim 1, MacMillan discloses that the opening includes a middle section that is wider than opposite ends of the opening, and wherein the opening is configured to funnel the viscous material toward the middle section (see opening 34 in combination with diffuser 36 as shown in Figs. 11A, 14A; at least paragraph [0022].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2013/0216294 (MacMillan) in view of U.S. patent no. 6,386,782 (White, Sr.) and U.S. patent no. 8,231,371 (Jalbert) as applied to claim 1 above, and further in view of U.S. patent no. 5,992,697 (James).
With respect to claim 8, which depends from claim 1, MacMillan as modified by White and Jalbert discloses all of the recited structures, as discussed above in detail and including a tube body defining a cavity for storing viscous material (see reservoir 280), with the exception of a plunger having a grip at a first end and a plug at a second end, and a head attachment assembly having a tube cap, wherein the plug is configured to push the viscous material out of the cavity, and wherein the grip is positioned adjacent a first end of the tube body and the tube cap is attached to a second end of the tube body that is opposite the first end.  However, such a dispensing structure is notoriously old and well known in the art, as taught at least by James (see grip/handle 29 attached to a 
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have made a simple substitution of one known dispensing structure (the compressed gas piston of MacMillan) for another known dispensing structure (the manually operable piston of James) with the expected results that the substituted dispensing structure would function to dispense material.

Allowable Subject Matter
Claims 2-5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754